t c memo united_states tax_court richard l and marjorie a pitts petitioners v commissioner of internal revenue respondent docket no filed date chester a swart for petitioners bradley t stanek for respondent memorandum opinion nameroff special_trial_judge this case was heard pursuant to the provisions of sec_7443a and rule sec_180 sec_181 and sec_182 respondent determined a deficiency in petitioners’ federal_income_tax in the amount of dollar_figure and an accuracy- related penalty under sec_6662 in the amount of dollar_figure the issues for decision are whether petitioners engaged in their horse-related activity during with the all section references are to the internal_revenue_code in effect for the year at issue all rule references are to the tax_court rules_of_practice and procedure objective of making a profit within the meaning of sec_183 if so whether petitioners are entitled to a depreciation deduction for their barn whether petitioners realized a capital_gain in the amount of dollar_figure in and whether petitioners are liable for the accuracy-related_penalty pursuant to sec_6662 background as a preliminary matter both parties raised relevancy objections to certain exhibits rule of the federal rules of evidence applicable to this court pursuant to rule and sec_7453 defines relevant evidence as evidence having any tendency to make the existence of any fact that is of consequence to the determination of the action more probable or less probable than it would be without the evidence upon reviewing the exhibits in question we find they are relevant within the meaning of rule of the federal rules of evidence the objections are overruled some of the facts have been stipulated and they are so found the stipulation of facts and the attached exhibits are incorporated herein by this reference at the time they filed their petition petitioners resided in whittier california marjorie pitts petitioner acquired her first horse and started training horses in she started showing horses professionally in for an executive on the east coast two petitioners raised the issue of innocent spouse as to one or both in their petition but conceded the matter at trial of those horses that petitioner showed won new england champion in the early 1960's both petitioners worked for the california breeders association in circleville utah petitioners were in charge of breeding stallions to over mares on this farm after leaving the california breeders association petitioners moved to california and worked for mr john dick where they managed and trained horses on his farm then in the mid-1960's petitioners took jobs not associated with the horse business in petitioners bought their house in whittier ona half-acre parcel zoned r-1 which does not permit horses however many of petitioners’ neighbors also kept horses in petitioners erected a portable barn on their property the barn had a breezeway and four stalls in back of the barn were four pipe pens petitioners acquired quarter horses around this time with the intent to breed and race them in petitioners filed a fictitious business name statement stating that they were doing business as midget acres petitioners also received a public health license issued by the county of los angeles los angeles county code section requires a license before the commencement of any business activity petitioners did not have a business license in and petitioners worked at the kerr stock farm the kerr farm where petitioner trained horses petitioners took their own horses with them to the kerr farm where they petitioner testified that mr pitts worked on underwater treadmills for the horses at the kerr farm raised bred and raced them the costs for the caring of petitioners’ horses at the kerr farm were included as part of petitioners’ wages petitioners hired professional trainers for the racing of the horses their horses were racing at los alamitos golden gate and bay meadows racetracks petitioners left the kerr farm in and moved back to their house in whittier with their horses petitioner was employed at lawyers mutual insurance co and mr pitts suffering from a muscle-wasting disease which required drug therapy stayed home around petitioners decided that racing quarter horses was too expensive the trainer’s fees were high and the purses were small petitioner owned a thoroughbred with five other people which had won dollar_figure in a race in petitioners decided to switch to thoroughbred horses because stakes races such as the kentucky derby paid higher purses petitioners sold some of their quarter horses and started acquiring thoroughbreds initially petitioners acquired two thoroughbred mares and ding dong daddy a thoroughbred stallion that came from good blood lines petitioners offered ding dong daddy for stud according to a promotional flyer that petitioners distributed ding dong daddy had earned dollar_figure in his first years of racing the flyer also detailed the horse’s sire and female petitioners did retain one quarter horse that they raced and another that they bred lines and the racing history of those horses petitioners did not race ding dong daddy petitioners bred him with their own horses and with outside horses for a stud fee petitioner bred ding dong daddy with one of her mares and produced blue’s ding dong which she sold blue’s ding dong became a successful racing horse petitioners also acquired another stallion named halyard that allegedly sired dollar_figure million worth of winners halyard an older horse was known to be a difficult breeder indeed he produced no offspring for petitioners halyard died in petitioners listed both ding dong daddy and halyard in the thoroughbred times in the thoroughbred times is a stallion directory and in petitioners’ listings they listed the bloodlines and the stud fees the stud fee for ding dong daddy was dollar_figure and for halyard dollar_figure but both fees were as petitioner stated negotiable petitioners did not do any other advertising midget acres provided a stallion service_contract to horse owners who wanted to breed a mare with one of petitioners’ stallions petitioners would board a mare at their barn and petitioner would check the mare to see when she was in heat and then determine when to do the breeding petitioners charged a booking fee which was percent of the stud fee if the mare gave birth to a live foal petitioners would collect the stud fee according to petitioner it takes about a year from conception for the mare to give birth therefore petitioners would typically receive the booking fee in one year and the stud fee in the next during the year at issue in addition to the quarter horses petitioners owned seven horses ding dong daddy and halyard three mares and two yearlings petitioners also boarded four additional horses during according to a chart submitted at trial petitioners would charge dollar_figure a day for boarding or dollar_figure per day if the horse had a foal at her side these fees included feed the cost of feed per month per horse is about dollar_figure petitioners would add veterinarian and trimming fees to the bill of the four boarded horses two were bred for which petitioners charged a dollar_figure breeding fee another horse had a foal at her side it had been bred at midget acres in but the stud fee had not yet been collected petitioners sold two of their horses jenny sport and actis uptis in october of for dollar_figure each it is not clear whether these horses were included in the seven referred to above jenny sport was a racing horse that was a gift to petitioner after it broke down at the track and actis uptis sired by ding dong daddy was born at midget acres petitioners did not have a cost_basis for either horse petitioners billed a total of dollar_figure in however they collected only dollar_figure including the dollar_figure for the sales of the with only four stalls and four pipe pens petitioners had room for only eight horses when they had the additional boarders petitioners sent their own horses to the neighbor’s pen two horses according to petitioner two of the horse owners never paid petitioners for boarding and fees petitioners did not take legal action and were unsuccessful collecting the debt the parties stipulated that the following income expenses and losses from the horse-related activity were reported in petitioners’ returns for the years through and year gross_income expenses net_loss s600 dollar_figure dollar_figure big_number big_number big_number --- --- big_number t --- big_number --- --- big_number big_number big_number big_number --- --- big_number big_number big_number big_number big_number big_number big_number big_number the record does not disclose the nature of the various gross_income figures ie whether from stud fees boarding fees sales of offspring etc copies of the various schedules c were not exhibited so we cannot even identify the major expense groups or whether any cost savings plans were put into effect for petitioners did not file a schedule c profit or loss from business with respect to the horse-related activity according to petitioner that year the stallions were sent away around a foal was born to petitioner’s guarter horse mare and petitioner is currently training this foal to be a show horse according to petitioner the colt has received reserved champion pacific coast quarter horse for the years and only the net losses were provided during petitioner worked about hours a week as a litigation specialist and mr pitts not working because of his disability would feed and water the horses every day after work petitioner cleaned the stalls and did the heavy work that mr pitts could not do petitioner consulted her breeding charts to see if any mares were due to breed and she would do the breeding ding dong daddy was the stud used by petitioner in for petitioner earned dollar_figure and mr pitts collected dollar_figure’ in social_security_benefits on their schedule c for petitioners listed midget acres as their business they reported dollar_figure in gross_income and claimed the following expenses expense amount car and truck dollar_figure depreciation big_number office dues and subscription sec_161 feed big_number shoeing trash vet fees big_number total big_number this resulted ina net_loss of dollar_figure petitioners retained receipts for the horse-related expenses of this amount dollar_figure was taxable we note that petitioners’ chart shows that they collected dollar_figure this discrepancy was neither noticed nor explained but is irrelevant in light of our holding on the sec_183 issue petitioners’ return was prepared by a certified_public_accountant whom they have used for a number of years petitioners were audited with regard to their horse-related activity for taxable_year and were represented by their accountant for this audit in the end there was no deficiency for with respect to the horse-related activity discussion in the notice_of_deficiency respondent disallowed the claimed loss on the basis that petitioners did not establish that their horse activity was entered into for profit respondent also determined that petitioners failed to report a capital_gain in the amount of dollar_figure from the sales of two horses substantiation is not an issue except for dollar_figure the amount that petitioners claimed for depreciation of their barn petitioners no longer have documentation for their cost_basis of the barn horse-related activity we must decide whether petitioners’ horse-related activity was engaged in for profit sec_183 generally provides that if an activity engaged in by an individual is not entered into for profit no deduction attributable to the activity shall be allowed except as otherwise provided in sec_183 an sec_183 allows deductions for ordinary and necessary expenses arising from an activity_not_engaged_in_for_profit only to the extent of gross_income from the activity less the amount of those deductions which are allowable regardless of whether the activity is engaged in for profit activity_not_engaged_in_for_profit means any activity other than one for which deductions are allowable under sec_162 or under paragraphs and of sec_212 see sec_183 sec_162 allows a deduction for all ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying_on_a_trade_or_business to be engaged in a trade_or_business within the meaning of sec_162 the taxpayer must be involved in the activity with continuity and regularity and the taxpayer’s primary purpose for engaging in the activity must be for income or profit 480_us_23 in order for taxpayers to deduct expenses of an activity pursuant to sec_162 profit must be their primary or dominant purpose for engaging in the activity see 4_f3d_709 9th cir affg tcmemo_1991_212 820_f2d_321 9th cir affg per curiam tcmemo_1985_197 781_f2d_724 9th cir affg lahr v commissioner tcmemo_1984_472 645_f2d_784 9th cir affg tcmemo_1978_202 315_f2d_731 9th cir affg tcmemo_1961_256 whether the taxpayer had the requisite profit objective is a question of fact to be resolved from all relevant facts and circumstances see eg 86_tc_1326 affd 113_f3d_670 7th cir sec_1_183-2 income_tax regs profit in this context means economic profit independent of tax savings see eg 91_tc_686 affd 893_f2d_656 4th cir sec_1_183-2 income_tax regs provides a non- exclusive list of factors we consider to determine whether the taxpayers are engaged in the venture with a profit objective they include the manner in which the taxpayers carried on the activity the expertise of the taxpayers or their advisers the time and effort expended by the taxpayers in carrying on the activity the expectation that the assets used in the activity may appreciate in value the success of the taxpayers in carrying on other similar or dissimilar activities the taxpayers’ history of income or loss with respect to the activity the amount of occasional profits that are earned the financial status of the taxpayers and whether elements of personal pleasure or recreation are involved no single factor is controlling and we do not reach our decision by merely counting factors that support each party’s position see 70_tc_715 affd 615_f2d_578 2d cir sec_1_183-2 income_tax regs certain elements are given more weight than others because they are more meaningfully applied to the facts in our case manner in which activity is conducted the fact that a taxpayer carries on the activity ina businesslike manner and maintains complete and accurate books_and_records may indicate that the activity was engaged in for profit sec_1_183-2 income_tax regs petitioners kept records of what was owed to them and how much to bill for veterinarian services and trimmings for the horses that they boarded petitioners maintained records for everything they spent on the activity and were able to substantiate just about every expense claimed nevertheless petitioner testified that they referred to these records only when preparing their tax returns not to monitor their expenses when petitioners determined that the breeding and racing of guarter horses would not be profitable petitioners modified their operations by switching to thoroughbreds however other than owning a successful thoroughbred in a joint_venture with several others there is no evidence that petitioners investigated the merits of such a switch moreover petitioners kept two quarter horses the expenses for which were claimed on the schedule c petitioner failed to explain why keeping those guarter horses reflected a profit objective furthermore petitioner testified that ding dong daddy and halyard were valuable horses but she did not reveal the price that was paid for them additionally halyard was an older horse and known to be a difficult breeder and petitioner did not have any bookings for him we fail to see a profit objective in acquiring halyard but more significantly in keeping an unproductive stallion for nearly years petitioners did not prepare business or profit plans with cost projections or budgets petitioner stated that the operation was too small for that it does not appear that midget acres had a separate bank account we find that petitioners did not conduct this activity in a businesslike manner expertise of petitioners preparation for an activity by extensive study or consultation with experts may indicate a profit_motive where the taxpayer conducts the activity in accordance with such study or advice see sec_1_183-2 income_tax regs petitioner has a long history with horses both petitioners have worked with horses and petitioner especially has great knowledge and experience about bloodlines and with raising training showing and breeding of various types of horses petitioners also spent quite a few years working for horse farms where they observed operations petitioner often helped out friends and business associates with the purchase of racing horses petitioner testified that she sought advice from robert hundley who was a trainer as santa anita hollywood park and a breeder of thoroughbred horses however petitioner did not testify as to the kind of advice sought nor the nature of the advice received while petitioners have excellent credentials for horse breeding training and racing it is not clear whether they were experienced or sought advice with regard to the financial aspects of operating a horse business time and effort spent in conducting activity the fact that the taxpayer devotes much of his or her personal time and effort to carrying on an activity particularly if the activity does not have substantial recreational aspects may indicate a profit_motive see sec_1_183-2 income_tax regs petitioner devoted about to hours per week to the horses in addition to the amount of time mr pitts spent feeding and watering the horses it is not clear from the record how much time mr pitts spent on the horse activity petitioner did all of the cleaning breeding and heavy work that mr pitts could not do petitioner would consult the breeding charts and keep an eye on the mares to determine when they were in heat this factor favors petitioners expectation that assets will appreciate in value an expectation that assets used in that activity will appreciate in value may indicate a profit objective see sec_1_183-2 income_tax regs petitioner testified that she expected to get champions out of ding dong daddy and halyard since they came from good bloodlines in fact one of ding dong daddy’s offspring was a successful racing horse however there is nothing in the record that shows costs of petitioners’ horses or fluctuations in their value petitioners’ success in similar or dissimilar activities the fact that the taxpayer has engaged in similar activities in the past and converted them from unprofitable to profitable enterprises may indicate that he or she is engaged in the present activity for profit even though the activity is presently unprofitable see sec_1_183-2 income_tax regs there is no evidence that petitioners had been involved in other profit- seeking activities before or during the operation of their horse- related activity this factor is neutral activity’s history of income and or loss an activity’s history of income or loss may reflect whether the taxpayer has a profit_motive see sec_1_183-2 income_tax regs unless explained by customary business risks or unforeseen or fortuitous circumstances beyond the taxpayer’s control a record of continuous losses beyond the period customarily regquired to attain profitability may indicate that the activity is not engaged in for profit see id petitioners have not had a profitable year since they started their horse-related activity while petitioners may have expected the switch to thoroughbreds to be more profitable according to the history of their activity their losses increased petitioner testified that they switched because the stakes races had higher purses however in petitioners were not racing their horses only breeding them furthermore petitioners failed to produce credible_evidence that the horse- related activity had a chance of recovering the losses they had already incurred see 45_tc_261 affd 379_f2d_252 2d cir amount of occasional profits occasional profits which are earned from an activity may indicate a profit_motive see sec_1_183-2 income_tax regs the possibility of a substantial profit ina highly speculative venture may indicate a profit_motive even where profits are occasional and small or nonexistent see id horse breeding and racing are highly speculative ventures petitioners did not report a profit in any of the years they carried on the horse-related activity petitioners’ financial status substantial income from sources other than the activity particularly if the losses from the activity generate substantial tax benefits may indicate that the activity is not engaged in for profit especially if there are personal or recreational elements involved see sec_1_183-2 income_tax regs petitioner earned dollar_figure in and mr pitts received dollar_figure in social_security_benefits petitioners derived some tax benefits from their claimed losses elements of personal pleasure the mere fact that a taxpayer derives personal pleasure from a particular activity does not show a lack of profit_motive see sec_1_183-2 income_tax regs the presence of personal motives may indicate that the activity is not engaged in for profit this is especially true when there are recreational elements involved see id it is not clear from the record whether petitioner rode the horses we assume that mr pitts could not because of his disability it is clear though that petitioners enjoyed horses and have a long history of working with them conclusion while the matter is not free from doubt on the basis of all the facts and circumstances we hold that petitioners failed to prove that they engaged in their horse-related activity with the primary purpose and dominant intent of making a profit within the meaning of sec_183 accordingly petitioners are not entitled to horse-related expense deductions in excess of their reported horse-related income as respondent has already prevailed on the primary issue we need not address the substantiation issue with respect to the depreciation deduction for petitioners’ barn unreported capital_gain respondent determined that petitioners failed to report dollar_figure they received from the sale of jenny sport and actis uptis we find that respondent is in error according to the chart detailing the income activity of the business petitioners reported the income from the sale of the horses along with the amounts they collected for boarding and booking fees on their schedule c petitioners do not have unreported capital_gain accuracy-related_penalty sec_6662 imposes a penalty of percent on any portion of an underpayment_of_tax that is attributable to negligence or disregard of rules or regulations see sec_6662 and b negligence is defined as any failure to make a reasonable attempt to comply with the provisions of the internal_revenue_code and the term disregard includes any careless reckless or intentional disregard see sec_6662 a position with respect to an item is attributable to negligence if it lacks a reasonable basis see sec_1_6662-3 income_tax regs moreover taxpayers are required to keep adequate books_and_records sufficient to establish the amount_of_deductions or other items required to be shown on their returns failure to maintain adequate books_and_records or to substantiate items properly also constitutes negligence see id sec_6664 provides that the penalty under sec_6662 shall not apply to any portion of an underpayment if it is shown that there was reasonable_cause for the taxpayer’s position with respect to that portion and that the taxpayer acted in good_faith with respect to that portion see sec_6664 the determination of whether a taxpayer acted with reasonable_cause and good_faith within the meaning of sec_6664 is made on a case-by-case basis taking into account all the pertinent facts and circumstances see sec_1_6664-4 income_tax regs generally the duty_of filing accurate returns cannot be avoided by placing the responsibility on a tax_return_preparer see 88_tc_654 although a taxpayer remains liable for a deficiency attributable to a return prepared by an accountant a taxpayer who supplies a qualified_tax return preparer with all relevant information and who reasonably and in good_faith relies on the preparer’s advice is not negligent and has not disregarded rules or regulations even if the advice is incorrect and results in a deficiency see 89_tc_849 affd 904_f2d_1011 5th cir affd 501_us_868 petitioners provided all of their records to their accountant since petitioners’ schedule c loss was allowed after the audit for taxable_year the accountant continued treating it as a business without question to petitioners we find that petitioners reasonably and in good_faith relied on their accountant’s advice therefore we hold that petitioners are not liable for the accuracy-related_penalty for the year at issue to reflect the foregoing decision will be entered under rule
